11 McKAY, J.,
concurring.
I concur with the majority’s decision to reverse and remand this matter. Although there is no provision for appointment of counsel in a situation such as this, such a provision is made for matters relating to a child in need of care. See Louisiana Children’s Code Art. 608. These types of matters are clearly analogous. Therefore, I must question whether the trial court afforded T.S. the “adequate opportunity” to demonstrate his fitness as envisioned by In the Matter of R.E., 94-2657, 94-2596, 94-2663 (La.11/9/94), 645 So.2d 205. That is not to say that I disagree with the trial court’s findings of fact in this case. However, to avoid any appearance of a violation of T.S.’s right to due process, I concur with the majority’s *875decision to reverse and remand this matter.